Citation Nr: 1130000	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-07 582	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including secondary to a service-connected left ankle disability.

2.  Entitlement to a rating higher than 10 percent for deep vein thrombosis (DVT).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1991 to September 1996.

This appeal to the Board of Veterans' Appeals (Board) is from August 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Louisville, Kentucky and Nashville, Tennessee.

As support for his claims, the Veteran testified at a videoconference hearing in January 2010 before the undersigned Veterans Law Judge of the Board.  

The Board subsequently issued a decision in April 2010 denying the claims for service connection for sleep apnea and for a higher rating for the DVT.  However, the Board also granted an extension of a temporary 100 percent convalescent rating.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court), but only to the extent the Board had denied his claims for service connection for sleep apnea and for a higher rating for the DVT.  In a February 2011 order, granting a joint motion, the CAVC partially vacated the Board's decision to the extent it had denied these claims and remanded these claims to the Board for further development and readjudication in compliance with directives specified in the joint motion.

To comply with this Court order, the Board in turn is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

According to the joint motion, the Board failed to properly consider two medical opinions potentially supportive of the Veteran's claim for service connection for sleep apnea on a secondary basis to his service-connected left ankle disability.  In particular, a letter from a VA treating physician, Dr. R.F., dated December 18, 2006, states the Veteran has gained a significant amount of weight and cannot lose weight due to his left ankle disability.  And, in turn, a letter from another VA treating physician, Dr. J.S., dated December 19, 2006, indicates the Veteran's obesity has partially caused his diagnosed obstructive sleep apnea.  The joint motion therefore points out that these opinions, in combination, suggest the required chain link of causation because his sleep apnea has been attributed to his obesity and his obesity, in turn, to his left ankle disability.

The Board, however, finds that further medical comment is needed to assist in making this important determination of causation since there is only the suggestion of this posited correlation (and seeming acknowledgement that the obesity is only one of the reasons or factors the Veteran has obstructive sleep apnea), without comment or specification of the other causes, and because there is no other evidence currently in the file addressing this determinative issue in more definitive or comprehensive terms.  In Mariano v. Principi 17 Vet. App. 305, 312 (2003), the Court indicated it is impermissible for VA (or, here, the Board) to undertake additional development of a claim if the sole purpose is to obtain evidence against an appellant's case.  But the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009), wherein the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26.  Hence, a VA medical examination and opinion are needed to determine the etiology of the Veteran's sleep apnea insofar as whether it is attributable to his military service, including secondarily as either proximately due to, the result of, or chronically aggravated by his service-connected left ankle disability to warrant the granting of secondary service connection under 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

This additional medical opinion is needed to fairly decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The joint motion also instructed the Board regarding the need to obtain the Veteran's relevant and outstanding treatment records from the VA Medical Centers (VAMCs) in Nashville and Murfreesboro, Tennessee.  The joint motion noted that he testified that he had received weekly treatment at the Nashville VAMC, including both a vein-stripping procedure in December 2008 and treatment for the development of an embolism in October/November 2009.  See January 2010 Board hearing transcript, at 10-11.  The joint motion observed "[t]he claims file does not contain any VAMRs [VA medical records] post-dating September 2008...and there indeed appear to be multiple missing VAMRs from the claims file."  In actuality, however, this does not appear to be the case because VA treatment records from the Nashville VAMC, dated from December 2008 to April 2010, are clearly in the claims file and, indeed, even were prior to the Board's since vacated April 2010 decision, and these records specifically mention and reference that vein-stripping procedure in December 2008.  

Nevertheless, in order to comply with the joint motion, the AMC must confirm that there are no outstanding VA outpatient treatment records from the Nashville and Murfreesboro VAMCs.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  The Board sees a relatively small gap in the VA outpatient treatment records on file, from September 16, 2008 to December 3, 2008, so perhaps there are additional records from this intervening period.  Id.  Also, there are presently no VA treatment records from the Nashville and Murfreesboro VAMCs dated after February 2, 2011, so the AMC must obtain any more recent VA treatment records as well.  Id.

And since this appeal has been ongoing for many years, the Board finds that another VA compensation examination is needed to reassess the severity of the Veteran's DVT, especially to consider the pertinent VA treatment records that already have been associated with the claims file as well as any additional ones that may be as a result or consequence of this remand.  This additional examination is especially required because the Veteran's last VA compensation examination for this disability was in January 2008, so nearly three and a half years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Mere passage of time does not invoke the need for another or new examination.  Cf. Palczewski v. Nicholson, 20 Vet. App. 563 (2007) (discussing this notion in the context of a claim for service connection).  But, here, the fact that the Veteran alleges his disability is worse than when last evaluated is enough to invoke VA's obligation in this particular instance to have him reexamined.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Ask that the Veteran assist in searching for his VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, contact the VAMCs in Nashville and Murfreesboro, Tennessee, to obtain all of his relevant treatment records, especially any outstanding records not already associated with the claims file.  This includes any additional records since 2008, and any even more recent since February 2011.

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Upon receipt of any additional records requested in the preceding paragraph 1, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's DVT.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other records.

The examiner must discuss the rationale for any opinions and conclusions expressed, whether favorable or unfavorable, based on the results of the examination and information obtained from review of the record.

3.  Also upon receipt of any additional records requested in the preceding paragraph 1, schedule an appropriate VA examination to determine the nature and etiology of the Veteran's sleep apnea.  The examination should include any necessary diagnostic testing or evaluation.  A complete rationale should be provided for all opinions expressed.

Based on a physical examination and comprehensive review of the claims file, the examiner is first asked to confirm the Veteran has obstructive sleep apnea.

Assuming the Veteran does, the examiner is then asked to indicate the likelihood (very likely, as likely as not, or unlikely) the obstructive sleep apnea is:  (a) proximately due to, the result of, or chronically aggravated by the Veteran's service-connected left ankle disability - such as from his inability to exercise and maintain proper weight leading to obesity, or caused or aggravated by any other 
service-connected disability, or (b) directly related to an injury or a disease during his service.

So medical comment is needed concerning both secondary and direct service connection.


4.  Then readjudicate the claims in light of all additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


